

115 HRES 236 IH: Recognizing the importance of the United States-Japan partnership and supporting the pursuit of closer trade ties between the United States and Japan.
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 236IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Smith of Nebraska (for himself, Mr. Yoho, Mr. Tiberi, Ms. Jenkins of Kansas, Mr. Bacon, Mr. Bost, Mr. Gibbs, Mr. King of Iowa, Mr. Marshall, Mr. Paulsen, Mr. Sensenbrenner, and Mrs. Wagner) submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONRecognizing the importance of the United States-Japan partnership and supporting the pursuit of
			 closer trade ties between the United States and Japan.
	
 Whereas the United States and Japan are allies with a tradition of working in close cooperation to support one another’s mutual interests;
 Whereas the Treaty of Mutual Cooperation and Security between the United States of America and Japan, signed at Washington on January 19, 1960, which has fostered one of the most important and longest enduring military alliances, demonstrates the proclivity for strong bilateral agreements between our two nations;
 Whereas Secretary of Defense James Mattis, on February 3, 2017, reaffirmed the commitment of the United States to uphold the provisions of the Treaty of Mutual Cooperation and Security between the United States of America and Japan and stated that the United States will continue to stand shoulder to shoulder with the Japanese people;
 Whereas Japan is a key partner to the United States in ensuring regional stability throughout the Asia-Pacific region, including by—
 (1)countering the threat from North Korea’s illegal nuclear weapons program; (2)advancing maritime security initiatives; and
 (3)promoting economic security through continued development; Whereas Japan is the world’s third largest economy, the fourth largest trading partner of the United States, and the second largest foreign direct investor in the United States;
 Whereas expanding United States trade with Japan has the potential to benefit American businesses, farmers, ranchers, workers, and consumers;
 Whereas Japan already represents the fifth-largest market for agricultural products worldwide, amounting to almost $14 trillion in exports annually, and this amount could increase significantly with reduced trade barriers and a more open United States-Japan trade relationship;
 Whereas a strong and economically vibrant Japan is vital to the stability of the Asia-Pacific region, which is in the strategic interest of the United States;
 Whereas the Joint Statement from President Trump and Prime Minister Abe, released on February 10, 2017, reaffirmed the importance of deepening trade and investment relations, which would include discussions between the United States and Japan on a bilateral framework;
 Whereas the February 10, 2017, Joint Statement also pledged to explore how to best accomplish [the] shared objective of both deepening their trade and investment relations and of their continued efforts in promoting trade, economic growth, and high standards throughout the Asia-Pacific region;
 Whereas Japan shares the commitment of the United States to the promotion of free market and democratic principles in the Asia-Pacific region and worldwide;
 Whereas if the United States steps back from the Asia-Pacific region, other countries, such as the People’s Republic of China, which do not share our values, could fill the void;
 Whereas the American need for economic engagement in the Asia-Pacific region is underscored by China’s participation in the negotiation of the Regional Comprehensive Economic Partnership (RCEP) with 15 other countries in the region, including major United States trading partners such as Japan, but not the United States; and
 Whereas the voluntary exchange of goods and services among citizens of nations helps provide global economic stability, especially in times of economic uncertainty: Now, therefore, be it
	
 That the House of Representatives— (1)calls upon the President to consult with the House of Representatives and the Senate in keeping with the consultation requirements of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (title I of Public Law 114–26; 19 U.S.C. 4201 et seq.) to consider opportunities to promote further economic and commercial activity and cooperation between the United States and Japan, including by way of a trade agreement between the United States and Japan;
 (2)calls upon the President to invite Japan to begin discussions toward establishing the basis for closer trade ties between the United States and Japan, in keeping with the consultation requirements of such Act;
 (3)recalls that section 103(d) of such Act (19 U.S.C. 4202(d)) directs the President to commence negotiations covering tariff and nontariff barriers to United States trade where the President determines that such negotiations are feasible and timely and would benefit the United States;
 (4)recalls further that section 102 of such Act (19 U.S.C. 4201) sets forth the trade negotiating objectives of the United States and further expects that these congressionally mandated negotiating objectives will be achieved in any trade agreement between the United States and Japan; and
 (5)urges the President, throughout discussions with Japan and in close consultation with the House of Representatives and the Senate, to determine whether negotiation of a trade agreement with Japan would be likely to achieve the negotiating objectives established by such Act and, if such negotiation would be likely to achieve such objectives, to commence negotiations toward a trade agreement with Japan as soon as appropriate.
			